UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6657


EBER EMANUEL URIAS SANCHEZ,

                Petitioner - Appellant,

          v.

KIERAN J. SHANAHAN, Secretary of Prisons; CYNTHIA THRONTON,
Administrator; FRANK L. PERRY, Secretary,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:14-cv-00157-FDW)


Submitted:   September 25, 2014         Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eber Emanuel Urias Sanchez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eber   Emanuel       Urias   Sanchez        seeks    to     appeal    the

district court’s order denying relief on his 28 U.S.C. § 2254

(2012) petition.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                        See 28

U.S.C. § 2253(c)(1)(A) (2012).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating       that   reasonable     jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El   v.   Cockrell,      537     U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Sanchez has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense   with    oral   argument      because    the    facts    and     legal




                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3